AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                     ILEDagelofl
                                    UNITED STATES DISTRICT CO                                          OCT 1 7 2018
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America
                                     v.
               Jose Alfredo Hernandez-Mendoza                                CaseNumber: 3:18-mj-22131-WVG

                                                                             Charles Halligan Adair
                                                                             Defendant's Attorney


REGISTRATION NO. 79832298

THE DEFENDANT:
 IZJ pleaded guilty to count(s) 1 of Complaint
                                          ~~~----"~~~~~~~~~~~~~~~~~~~~~~~~~


 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Na tu re of Offense                                                 Count Number(s)
8: 1325(a)(2)                     ILLEGAL ENTRY (Misdemeanor)                                         1


 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~--~~~~~~




 D Count(s)                                                                  dismissed on the motion of the United States.
                  ~--~~---~~~------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 [:g] Assessment: $10 WAIVED                     IZJ Fine: WAIVED
IZJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                    charged in case _ _.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Tuesday, October 16, 2018
                                                                          Date of Imposition of Sentence



                                                                          tt/J.Lv.oLocK
                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                      3:18-mj-22131-WVG
